petition por a re-hearing.
He is well satisfied the Court will, on reflection, correct the opinion, if not entirely change it. The Court seem to consider the doctrine settled, that relief cannot he granted in any case on the ground of usury, unless it be relied upon in the pleadings. This idea is admitted to be sustained by the authority of the case of Brown vs. Heard, 3 Marshall, p. 391— referred to by the Court, in the opinion delivered. The authority of that case, however, is overruled by the cases of Rodes’ Executors, vs. W. T. Bush, 5 Monroe, p. 467, 474-8, and of Turners Ex’rs and Freeman.
Upon a comparison of the testimony, and ad mis-' sions in the answer of Johnson, the Court, he thinks, will feel inclined to alter its opinion. A rehearing is prayed.
The Court overruled the petition.